COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Miguel Angel Yepez

Appellate case number:    01-14-00679-CR

Trial court case number: 1412836

Trial court:              174th District Court of Harris County

        The Court requests a response to the petition for writ of mandamus from Real Party in
Interest, the State of Texas. The response, if any, is due by 5:00pm on Friday, August 22, 2014.
       Further, Relator is ORDERED to inform the Court by 5:00pm on Monday, August 18,
2014, whether the question presented is moot, as it is noted the testing was to have taken place at
8:00am on Thursday, August 14, 2014.
       It is so ORDERED.

Judge’s signature: __/s/ Rebeca Huddle
                   X Acting individually      Acting for the Court


Date: August 14, 2014